Citation Nr: 0402713	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left varicocele.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1976 to 
February 1977 and from September 1977 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO denied the 
appellant's claim of entitlement to an evaluation in excess 
of 10 percent for service-connected residuals of a left 
varicocele.  The appellant disagreed and this appeal ensued.  

In his April 2002 substantive appeal, the appellant indicated 
he wanted to testify at a videoconference hearing.  The RO 
sent him a November 2002 letter telling him of a scheduled 
hearing in December; however, he did not appear for the 
hearing.  The letter informed the appellant that is he did 
not appear for the hearing, VA would proceed with 
adjudication as if his hearing request had been withdrawn.  

In this decision, the Board REMANDS the case to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
further evidentiary development and adjudication.  VA will 
notify the appellant if further action is required.  

REMAND

The appellant was last examined in March 2000, prior to the 
June 2001 claim in this case.  At that time, the appellant 
contended his disability had worsened since the last 
examination.  The Veterans Claims Assistance Act of 2000 
(VCAA) redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).  The assistance 
required shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The case is REMANDED for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003); are fully met.  The RO must convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to provide; 
(3) the information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide any 
evidence in his or her possession that 
pertains to the claim.  Duplicate copies 
of evidence currently in the file need not 
be submitted.  

2.  Contact the appellant and ask him to 
identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers not 
previously identified who treated him for 
residuals of a left varicocele.  After 
obtaining any necessary authorization 
from the appellant, attempt to obtain 
copies of pertinent treatment records 
identified, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  

3.  Schedule the appellant for a VA 
examination to determine the current 
nature, extent and manifestations of the 
service-connected residuals of a left 
varicocele.  As the disability is rated 
based on the criteria of Diagnostic Code 
7525 for chronic epididymo-orchitis, 
which is rated as urinary tract 
infection, the examiner should be asked 
to specifically comment on any recurrent 
symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times/year), continuous 
versus intermittent intensive management, 
long-term drug therapy, one to two 
hospitalizations per year, or poor renal 
function.  If poor renal function is 
noted, then the examiner should also 
indicate whether there is a need for 
regular dialysis; persistent versus 
consistent edema and albuminuria; a 
preclusion of more than sedentary 
activity from persistent edema and 
albuminuria; reduced function of kidney 
or other organ systems, especially 
cardiovascular; generalized poor health; 
lethargy, weakness, anorexia, weight 
loss, or limitation of exertion; 
hypertension; hyaline and granular casts 
or red blood cells; or, albumin and casts 
with history of acute nephritis.  There 
should also be measurement of creatinine 
and blood urea nitrogen (BUN) in 
milligrams per 100 milliliters (mg%).  
See 38 C.F.R. § 4.115a, 4.115b (2003).  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the claims.  If 
any benefit sought on appeal remains 
denied, then the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




